DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chao Gao on 03/22/2021.

The application has been amended as follows: 
Claim 1 is amended to read: 
“A magnetostrictive material comprising: 
a FeGaBa alloy that is represented by Expression (1), 
Fe(100-x-y)GaxBay ... (1) 
wherein, x and y are respectively a content rate (at.%) of Ga and a content rate (at.%) of Ba, 
16.5 ≤ x ≤ 20, 
0.01 ≤ y ≤ 0.06, 
y ≤ 0.012x – 0.168 for 16.5 ≤ x ≤ 19, 

y ≥ (-0.04/7)x + 0.87/7; and
wherein an orientation difference of <100> orientation of the FeGaBa alloy is in a range of 0º or greater and 10º or less, with respect to a maximum strain direction of the magnetostrictive material.”


Allowable Subject Matter
Claims 1-2 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest a magnetostrictive material comprising an FeGaBa alloy as claimed nor a magnetostriction device comprising such a magnetostrictive material. The closest prior art of record to claims 1 and 5-6 is the combination of Imai (WO 2016/121132 A1) and Suzuki (US 5935347) as applied in the action dated 10/13/2020. Imai teaches an FeGa alloy used in a magnetostrictive member with amounts of Ga overlapping with the instant range and further teaches a similar orientation difference between the <100> orientation and maximum strain direction as claimed. However, Imai is silent as to a Ba content in the FeGa alloy. Suzuki discloses Ga and Ba among a list of additional elements which can be included in Fe-based soft magnetic alloys for adjusting magnetostrictive properties; however, Suzuki is silent as to any amounts of Ba to be included and discloses Ga optionally up to only 4 at.%. In the remarks filed 12/31/2020, Applicant asserted that including a Ba content, particularly a Ba content meeting the conditions of Expression (1) as claimed, is critical for achieving excellent magnetostriction quantities (Pg. 5-6), pointing to inventive and comparative examples in Tables 1 and 2 in the instant specification. Examples 1-1 to 1-3 exhibited magnetostriction quantities over 400 ppm and Comparative Examples 1-1 to 1-3, containing no . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736